                           UNITED STATES DISTRICT COURT                             FILED
                            WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION                                       JAN31      2020
                                                                              CLERK.   U.S.   DISTRICT
THE UNITED STATES OF AMERICA,                          §
                                                                             WESTERN     DRJCT OFCOURT
                                                                                                  TEXAS
                                                       §                                       DEPUTY CLERK
                      Plaintiff.                       §
                                                       §
vs.                                                    §     P-19-CR-873(3)
                                                       §
RAUL CARREON-LEYVA,                                    §
                                                       §
                      Defendant.                       §

                  CONSENT TO ADMINISTRATION OF GUILTY PLEA
                         FED.R.CRIM.P. 11 ALLOCUTION
                     BY UNITED STATES MAGISTRATE JUDGE


       I, RAUL CARREON-LEYVA, the Defendant in this cause, with the advice and counsel of
my attorney, hereby agree and consent to be advised of my rights and enter a voluntary plea of
guilty before a United States Magistrate Judge. I understand that my guilty plea is subject to
approval and final acceptance by a United States District Judge and that sentencing will be
conducted by a United States District Judge.

Sied this       day of                     ,   2020.



       /       Nre
RAUL CARREON-LEYVA                                                NUER
Defendant                                                  Attorney for Defendant




John Cannizzaro
Assistant United States Attorney
